Citation Nr: 0111998	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-11 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Maggie Dodd


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, wherein the RO increased the evaluation of the 
veteran's PTSD to 50 percent disabling.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim for an increased rating for PTSD has been 
obtained by the RO.

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, and mood due to such 
symptoms as difficulty in adapting to stressful situations 
(including work and work-like setting), obsessive behavior, 
and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The veteran's PTSD is 70 percent disabling according to 
applicable schedular criteria. 38 U.S.C.A. §§ 1155(West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.130, Code 9411 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from September 1967 to 
September 1969.  Official records show that he was seriously 
wounded in service after receiving multiple injuries from an 
exploding grenade.  He subsequently received a Purple Heart 
with one star and a Combat Action Ribbon.

The RO granted service connection for anxiety reaction and in 
a December 1970 rating decision assigned a 10 percent 
evaluation for this disability. 

In March 1999 the veteran filed a claim for an increased 
evaluation for his service-connected anxiety disorder, which 
the RO re-characterized as PTSD.

A PTSD service assessment report from the Brockton VA Medical 
Center (VAMC) dated in June 1999 indicates that the veteran 
was oriented and did not demonstrate any signs of thought 
disorder or psychosis.  His mood was usually business-like 
and matter-of-fact.  He could not tolerate crowds and always 
felt as if something bad was going to happen.  He still 
checked for lines of fire and "ambush spots" when he went 
into a building.  He was usually anxious about safety issues, 
which he tried to manage through avoidance, and as a result 
he isolated himself.  He denied suicidal and homicidal 
ideation, intent, and plan.  The examiner noted that the 
veteran suffered the symptoms of delayed stress from combat 
traumas from Vietnam.  He had sleep disturbance, an 
exaggerated startle response, and was hyper-vigilant.  He 
used isolation and avoidance as a means to defend himself 
from anger and to help maintain control over traumatic 
memories.  He indicated that he had trouble trusting people 
and forming close relationships.  The examiner stated that 
the veteran's PTSD was serious and that it interfered with 
his home life and on the job because of his inability to 
interact more closely with others.  As a result, he worked 
alone and for long hours as a way to distance himself from 
his feelings and from being vulnerable.  A Global Assessment 
Functioning (GAF) score of 50 was assigned.

The veteran underwent a VA psychiatric examination in 
November 1999.  The veteran complained of longstanding sleep 
disturbance, combat related nightmares, and difficulty with 
intimacy.  He believed that his problem with intimacy was a 
major factor in his separation and pending divorce from his 
wife.  He indicated that he responded to stress by losing 
himself in his work and accepting work assignments that he 
could handle alone.  He worked out to prevent his anger from 
having full expression interpersonally.  The examiner noted 
that the veteran's counselor described him as very anxious 
and given to talking obsessively to cover up anxiety and fear 
of discussing combat related issues.  The examiner noted that 
he was oriented and professionally attired.  He was 
articulate and had no difficulty expressing himself.  He 
seemed anxious and a bit depressed, but was able to discuss 
traumatic material.  A GAF score of 50 was assigned.

By way of a rating decision dated in December 1999 the 
evaluation of the veteran's service-connected PTSD was 
increased to 30 percent disabling.

A psychological report from Veterans Outreach Center-
Metrowest dated in February 2000 indicates he was preoccupied 
with safety and was hyper-vigilant.  He could not be in 
crowds and generally avoided people if possible.  He 
distanced himself from emotions as well as people.  He 
experienced a lot of irritability and anger, which he tried 
to manage through isolation.  He exercised frequently as a 
way to deal with his anger and tension, however, he also used 
food to medicate and was overweight despite exercise.  He 
described his background in detail, but seemed to cut himself 
off from the affect attached to his memories.  The examiner 
observed that the most striking feature of the interview was 
the extent of the veteran's anxiety and stated that most of 
every day was spent trying to manage it.  This was noted to 
be evident in his almost constant speech and his obsessive 
defenses.  The examiner decided against testing because he 
believed the veteran would obsess over every question, would 
be subjected to a lot of anxiety, and that the test results 
would be invalid diagnostically.  The examiner's impression 
was that the veteran was swept along by his symptoms, but did 
not have any clear idea about how to change.  The examiner 
stated that he had seen other veteran's with chronic severe 
PTSD who had used workaholism as a means to cope, but were 
unable to maintain the fast pace and either wore themselves 
out or upon retirement began to demonstrate a massive 
emergence of symptoms.  He stated that the veteran had worked 
60 to 70 hours per week without taking time off in an effort 
to manage his anxiety and that a lot of anxiety was being 
unleashed because he was no longer able to maintain that 
schedule.  He stated that the veteran was able to project the 
image of a level of functioning that was higher than what he 
was capable.  He stated that the veteran was rapidly losing 
his ability to continue working as he had in the past and 
that soon he would be incapable of working at all.  A GAF 
score of 40 was assigned for major impairment socially and 
serious and worsening impairment occupationally.

By way of a rating decision dated in July 2000 the RO 
increased the evaluation of the veteran's service-connected 
PTSD to 50 percent disabling.

A letter from the veteran's treating psychiatrist at the VA 
Medical Center (VAMC) in Boston dated in September 2000 
states he suffered from chronic and severe PTSD and suffered 
from associated dysthymia.  He had persistent nightmares, 
flashbacks, and intense memories.  His numbing symptoms were 
severe especially anhedonia, emotional numbing, and 
detachment/isolation.  He also had severe hyper-vigilance, 
and sleep disturbance.  He dealt with stress and anxiety by 
"workaholism", giving the impression of a determined and 
unflappable attorney.  His extreme discomfort with feelings, 
emotions, and affection combined with his near total 
isolation has left him friendless and estranged from his wife 
and children.  His life essentially revolved around work, 
exercise, and trying to sleep.  He opined that the veteran's 
symptoms and impairments were chronic and unlikely to 
improve.  A GAF score of 40-45 was assigned.

A Social Security Administration earnings statement shows 
that his earnings for 1996,1997, 1998, and 1999 were as 
follows: $ 21,007, $ 16, 045, $ 10,942, and 
$ 28, 229.

A statement from the veteran's agent dated in November 2000 
states that he indicated to her that although he worked many 
hours in his law practice, he did not accomplish a great 
deal.  Many hours at work were not spent on work; rather they 
were spent trying to focus on casework.  She stated that in 
the last twenty years his income averaged $22,587 annually.

Legal Analysis

The veteran contends that his service-connected PTSD is more 
disabling than reflected in a 50 percent evaluation.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.

Despite the change in the law brought about by the VCAA, the 
Board finds that a remand in this case is not required for 
compliance with the notice and duty to assist previsions 
contained in the new law.  The statement of the case issued 
during the pendency of this appeal notified the veteran of 
the relevant laws and regulations, and provided the precise 
language of all of the criteria for the diagnostic code under 
which his disability is evaluated.  As a result, the veteran 
has been fully informed of what additional evidence and 
information is required with regard to his claim.  The 
veteran is aware of his right to a personal hearing, although 
he has declined to avail himself of that right during the 
current appeal.  The veteran submitted medical evidence in 
support of his claim and did not indicate that there were any 
outstanding records that needed to be obtained.  The veteran 
also underwent a VA examination in November 1999 and the 
report of the findings has been associated with the claims 
file.  Thus, having fully satisfied the statutory 
requirements in the VCAA through the action undertaken by the 
RO, the veteran will not be prejudiced by the Board 
proceeding with the adjudication the matter before it.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49, 747 
(1992). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In evaluating the veteran's request for an increased 
evaluation, all of the evidence of record is considered, but 
it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2000).

The veteran's PTSD is rated as 50 percent disabling under 
Diagnostic Code 9411, PTSD.  The rating criteria provide that 
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circulatory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A higher evaluation of 70 percent is assigned 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000). 

After a careful review of the record, the Board finds that 
the current severity of the veteran's service-connected PTSD 
does not approximate the criteria for a 100 percent rating, 
it does most closely approximate a 70 percent rating for 
occupational and social impairment with deficiencies in most 
areas. 

The veteran's PTSD has noticeably impaired his occupational 
and social impairment to the extent where his mood, work and 
family relations have been severely and adversely affected.  

With regard to his mood, his treating physician described the 
veteran as having symptoms such as dysthymia, severe 
anhedonia, emotional numbing, and detachment.  Records from 
the Brockton VAMC and the Veterans Outreach Center state that 
he had a great deal of anxiety, anger, and irritability, 
which he tried to manage through avoidance and isolation.

His treating psychiatrist at the Boston VAMC stated that the 
veteran had detached and isolated himself from others to the 
extent that it crippled him socially.  His discomfort with 
feelings, emotions, and affection, combined with his 
avoidance and near-total isolation had left him friendless 
and estranged from his wife and children.  In a report from 
the Brockton VAMC he indicated that he could not be around 
crowds and that he generally avoided people whenever 
possible.  He distanced himself from others and did not 
express himself emotionally.

Furthermore, such isolation has impacted him occupationally, 
as well.  A report from the Veterans Outreach Center states 
quite confidently that the veteran could not work within the 
structure of a group or institution.  Moreover, the veteran, 
who is self-employed as an attorney and only accepted cases 
that enable him to work alone.  Although he worked many years 
practicing law he developed no professional contacts due to 
his inability to interact with others.

The letter from his treating physician states that 
"workaholism" was the veteran's way of dealing with stress 
and anxiety and that it gave the impression that he was a 
determined and unflappable attorney.  The fact that he has 
been described as a workaholic is deceptive in that it could 
be misinterpreted that to mean he was not occupationally 
impaired; the evidence, however, suggests otherwise.  A 
report from the Veterans Outreach Center indicates that his 
"workaholism" was just a means to cope with the anxiety 
related to his disability and that most of his day was spent 
trying to manage it.  The effect that PTSD has had on him 
professionally is evident when it is considered in light of 
his years of experience, his yearlong 60-70 hour workweek, 
and low earnings over the years.  Additionally, he is 
hampered by the selectivity in which he chooses his cases, 
only accepting assignments in which he could do alone.  The 
Veterans Outreach Center report also states that due to his 
age, long work hours, and medical problems, he is rapidly 
losing his ability to continue at that pace and eventually 
will be incapable of working.  The examiner noted that as the 
veteran began to slow down a lot of anxiety already was being 
released.  

The severity of his PTSD is also evident in his GAF scores.  
His scores of 40 and 40-45 reflect serious symptoms with 
major impairment in several areas such as work, family 
relations, judgment, thinking or mood.  These impairments are 
manifested by symptoms that lead to things such as avoidance 
of friends, neglect of family, and significant problems in 
adapting to his normal work, all of which have been 
demonstrated by the veteran.

It is clear from the record that impairment of the veteran's 
work, family relations, and mood, have increased due to his 
inability to adapt to stressful situations (such as work) and 
interaction with others.  His methods in the past for coping 
in these situations has been to throw himself into work and 
to isolate himself whenever possible.  His deterioration is 
evidenced in the increased stress and anxiety he has 
experienced as his ability to maintain an exhausting work 
schedule has decreased.  It is also apparent from statements 
in the record by psychiatrists that he is not capable of 
working within a group or institution and that he only 
functions in his practice, and ineffectively at that, because 
he works alone.  His isolation, anhedonia, emotional 
detachment, and lack of trust of others have severely 
impaired his ability to establish and maintain effective 
relationships.  Thus, the Board concludes that the severity 
of the veteran's PTSD is such that it more nearly 
approximates occupational and social impairment in most 
areas, so as to warrant a 70 percent evaluation under 
Diagnostic Code 9411.

A higher evaluation of 100 percent disabling is not warranted 
because he has not demonstrated total occupational and social 
impairment.  There is no evidence that his symptoms include 
gross impairment in thought processes or communication; 
persistent delusions of hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  To the 
contrary, the evidence shows that he showed no signs of a 
thought disorder, he dressed professionally and 
appropriately, he was articulate and did not demonstrate 
memory loss.


ORDER

An increased evaluation, to 70 percent, for the veteran's 
service-connected PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

